Warner, J.
The defendant was indicted as the actor or absolute perpetrator of the offence charged in the indictment, and the jury found him guilty of the offence charged in the second degree. *122This was error, as was ruled by this Court in Washington vs. The State, 36th Georgia Reports, 222.
It was also error in the Court below in not allowing the witness, Sheridan, to relate all the facts to the jury as to how Paldo came by the money which was paid to the livery-stable man for the hire of the wagon and mules.
Let the'judgment of the Court below be reversed, and a new trial be had.